DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 12-13, 16, and 19-23 are currently pending.  This office action is in response to the amendment filed on 11/16/2020. 
                                                                   Allowable Subject Matter
3.	Claims 12-13, 16, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the closest prior art of record Mentak 821 (US 2008/0064821 A1).
Mentak 821 teaches a copolymer comprising a high reflective index monomer which includes a carbazole or a naphthyl moiety being present in an amount of at least 15 % (paragraph 0032), a hydrophobic monomer which is present in an amount of at least 20 weight percent (paragraph 0033), a hydrophilic monomer which is present in an amount of at least 10 weight percent (paragraph 0034), and a crosslinking monomer is present in a range of up to 10 wt% preferably with minimum of 1 weight percent (paragraph 0034).  2-(2-ethoxyethyoxy)ethyl acrylate and hydroxyethyl acrylate are given as a suitable hydrophilic monomers (paragraph 0035).  Hydroxyethyl acrylate is used in multiple exemplary compositions as the hydrophilic monomer (paragraph 0054).  Mentak 821 further indicates that vinyl anthracene can be used in exemplary polymers.
Mentak 821 does not teach or fairly suggest the claimed composition of the two specific hydrophilic monomers used together with vinyl carbazole in the specific wt% that are claimed for each of the components in the polymer. 



                                                                               Conclusion
4.	Claims 12-13, 16, and 19-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763      

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763